                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 INNOVATIONS4FLOORING HOLDING,                     )
 N.V.,                                             )
                                                   )   C.A. No. 19-927-MN
                    Plaintiff,                     )
                                                   )          JURY TRIAL DEMANDED
          v.                                       )
                                                   )
 MOHAWK INDUSTRIES, INC.,                          )
                                                   )
                    Defendant.                     )

   DEFENDANT’S ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS

           Defendant Mohawk Industries, Inc. (“Mohawk” or “Defendant”) hereby responds to

Plaintiff Innovations4Flooring Holding, N.V.’s (“I4F” or “Plaintiff”) Complaint as follows:

         1.        Defendant admits that Plaintiff purports to bring an action for patent infringement

of U.S. Patent No. 10,053,868 (“the ’868 Patent”), that the ’868 Patent is entitled “Floor panel and

floor covering consisting of a plurality of such floor panels,” and that Plaintiff has attached a

purported copy of the ’868 Patent as Exhibit A. Defendant denies that Plaintiff has any viable

claim thereunder.

                                               PARTIES

         2.        Defendant lacks knowledge or information sufficient to form a belief regarding the

allegations of Paragraph 2, and on that basis denies those allegations.

         3.        Defendant admits that the ’868 Patent issued on August 21, 2018. Defendant lacks

knowledge or information sufficient to form a belief regarding the remaining allegations of

Paragraph 3, and on that basis deny those allegations.

         4.        Defendant admits the allegations of Paragraph 4.




RLF1 21689741v.1
                              PERSONAL JURISDICTION AND VENUE

         5.         To the extent the allegations of this Paragraph purport to state a legal conclusion,

no response is required. To the extent a response is required, Defendant admits that this Court has

jurisdiction over the subject matter of Plaintiff’s Complaint, but denies the legal sufficiency of

Plaintiff’s claims and allegations.

         6.         To the extent the allegations of this Paragraph purport to state a legal conclusion,

no response thereto is required. To the extent a response is required, Defendant admits that venue

may lie in this District, but denies that venue is convenient for the parties or witnesses to this

action. Defendant denies the remaining allegations of Paragraph 6.

         7.         Defendant denies the allegations of Paragraph 7.

                   PATENT INFRINGEMENT IN VIOLATION OF 35 U.S.C. § 271

         8.         Defendant incorporates by reference its responses to Paragraphs 1 through 7 above

as if fully repeated and restated herein.

         9.         Defendant admits that a purported copy of the ’868 Patent is attached to Plaintiff’s

Complaint as Exhibit A. Defendant further admits that Plaintiff purports to bring a claim for the

infringement of the ’868 Patent in its Complaint. Defendant denies that Plaintiff has any viable

claim thereunder.

         10.        Defendant denies the allegations of Paragraph 10.

         11.        Defendant lacks knowledge or information sufficient to form a belief regarding the

allegations of Paragraph 11, and on that basis denies those allegations.

         12.        Defendant denies Plaintiff’s characterization of the ’868 Patent, as the patent speaks

for itself.

         13.        Defendant denies the allegations of Paragraph 13.



                                                      2
RLF1 21689741v.1
         14.       Defendant admits that Plaintiff purports to identify the Mohawk Molveno

collection, Molveno stones planks and Molveno Woods planks, and the Mohawk Prizefighter

collection as Accused Products. Defendant denies the remaining allegations of Paragraph 14.

         15.       Defendant admits the allegations of Paragraph 15.

         16.       Defendant admits that Plaintiff purports to identify a photograph of the UNIPUSH

locking system of the Mohawk Molveno collection in Paragraph 16. Defendant denies the

remaining allegations of Paragraph 16.

         17.       Defendant denies the allegations of Paragraph 17.

         18.       Defendant admits that Claim 1 of the ’868 Patent recites the words contained in

Paragraph 18. Defendant denies that Plaintiff has any viable claim for infringement of Claim 1 of

the ’868 Patent.

         19.       Defendant admits that Claim 2 of the ’868 Patent recites the words contained in

Paragraph 19. Defendant denies that Plaintiff has any viable claim for infringement of Claim 3 of

the ’868 Patent.

         20.       Defendant admits that Claim 3 of the ’868 Patent recites the words contained in

Paragraph 20. Defendant denies that Plaintiff has any viable claim for infringement of Claim 3 of

the ’868 Patent.

         21.       Defendant denies the allegations of Paragraph 21.

         22.       Defendant admits that Plaintiff purports to identify a diagram of the UNIPUSH®

system from https://www.unilintechnologies.com/en/flooring/technologies/fold-down/unipush.

Defendant denies the remaining allegations of Paragraph 22.

         23.       Defendant denies the allegations of Paragraph 23.

         24.       Defendant denies the allegations of Paragraph 24.



                                                   3
RLF1 21689741v.1
         25.       Defendant denies the allegations of Paragraph 25.

         26.       Defendant denies the allegations of Paragraph 26.

         27.       Defendant denies the allegations of Paragraph 27.

         28.       Defendant denies the allegations of Paragraph 28.

         29.       Defendant denies the allegations of Paragraph 29.

         30.       Defendant denies the allegations of Paragraph 30.

         31.       Defendant denies the allegations of Paragraph 31.

         32.       Defendant denies the allegations of Paragraph 32.

         33.       Defendant denies the allegations of Paragraph 33.

         34.       Defendant admits that I4F sent a letter regarding the ’868 Patent on December 5,

2018 to Defendant. Defendant denies the remaining allegations of Paragraph 34.

                                       PRAYER FOR RELIEF

         Defendant denies that Plaintiff is entitled to any of the relief requested in Plaintiff’s Prayer

for Relief or relief of any kind against Defendant.

                             AFFIRMATIVE AND OTHER DEFENSES

         Defendant, without waiver, limitation or prejudice, and without assuming any burden that

would otherwise rest with Plaintiff, asserts the following Affirmative and Other Defenses:

                                 FIRST AFFIRMATIVE DEFENSE

                                      (Failure to State a Claim)

         Plaintiff’s Complaint fails to state a claim upon which relief can be granted. Defendant has

not performed any act or thing and is not proposing to perform any act or thing in violation of any

rights validly belonging to Plaintiff.




                                                    4
RLF1 21689741v.1
                              SECOND AFFIRMATIVE DEFENSE

                                              (Invalidity)

         Claims 1, 2, and 3 of the ’868 Patent are invalid for failure to satisfy one or more conditions

of patentability set forth in Title 35 of the United States Code, including, but not limited to,

35 U.S.C. §§ 101, 102, 103, and 112.

                                THIRD AFFIRMATIVE DEFENSE

                                         (Non-Infringement)

         Defendant has not directly or indirectly literally infringed, contributed to the infringement

of, infringed through the doctrine of equivalents or otherwise, nor induced others to infringe, any

valid and enforceable claim of the ’868 Patent.

                              FOURTH AFFIRMATIVE DEFENSE

                                   (Prosecution History Estoppel)

         By reason of the proceedings in the U.S. Patent and Trademark Office during the

prosecution of the application, which resulted in the issuance of the ’868 Patent, Plaintiff is

estopped from claiming infringement by Defendant of one or more claims of the ’868 Patent.

                                FIFTH AFFIRMATIVE DEFENSE

                                (Unavailability of Injunctive Relief)

         Plaintiff is not entitled to injunctive relief because: (i) any injury to Plaintiff is not

immediate or irreparable; (ii) Plaintiff has an adequate remedy at law; (iii) the balance of hardships

does not warrant a remedy in equity; and (iv) the public interest would be disserved by a permanent

injunction.




                                                   5
RLF1 21689741v.1
                               SIXTH AFFIRMATIVE DEFENSE

                                     (Not an Exceptional Case)

         Plaintiff cannot prove that this is an exception case justifying the award of attorneys’ fees

against Defendant pursuant to 35 U.S.C. §§ 284 and/or 285.

                             SEVENTH AFFIRMATIVE DEFENSE

                                         (Patent Marking)

         Upon information and belief, Plaintiff’s claim for damages under the ’868 Patent is limited

in whole or in part by 35 U.S.C. § 287 to those damages, if any, occurring after actual notice of

infringement.

                              EIGHTH AFFIRMATIVE DEFENSE

                                (Unclean Hands/Estoppel/Waiver)

         Upon information and belief, Plaintiff’s claims are barred by the equitable doctrine of

unclean hands, estoppel, and/or waiver.

                               NINTH AFFIRMATIVE DEFENSE

                              (Unavailability of Enhanced Damages)

         Plaintiff has failed to meet the pleading requirements for enhanced damages and, upon

information and belief, has no basis in fact or law for enhanced damages.

                                  RESERVATION OF RIGHTS

         Defendant reserves the right to amend this Answer to allege additional affirmative or other

defenses as they become apparent during this litigation.

                                       COUNTERCLAIMS

         Pursuant to Rule 13 of the Federal Rules of Civil Procedure, Defendant hereby asserts as

its Counterclaims to Plaintiff’s Complaint as follows:



                                                  6
RLF1 21689741v.1
                                 NATURE AND BASIS OF ACTION

         1.        These Counterclaims seeks a declaration pursuant to the Federal Declaratory

Judgement Act, 28 U.S.C. §§ 2201, 2202, that Defendant does not infringe any valid, enforceable

claim of the ’868 Patent, and that the ’868 Patent is invalid.

              PARTIES, JURISDICTION, VENUE, AND FACTUAL ALLEGATIONS

         2.        Mohawk is incorporated in the state of Delaware with a principal place of business

at 160 South Industrial Blvd., Calhoun, Georgia 30701.

         3.        According to Paragraph 2 of Plaintiff’s Complaint, I4F has a principal place of

business at Landhuis Joonchi, Kaya Richard J. Beaujon z/n, Willemstad, Curaçao.

         4.        This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338

because this case arises under the United States Patent Act, 35 U.S.C. § 1 et. seq.

         5.        This Court has personal jurisdiction over Plaintiff by virtue of the fact that it has

submitted to the jurisdiction of this Court by bringing the instant action. Venue is proper in this

judicial district pursuant to 28 U.S.C. §§ 1391(b) and 1391(c).

         6.        On May 17, 2019, Plaintiff filed suit in this Court against Mohawk, alleging

infringement of Claims 1-3 of the ’868 Patent.

                                                COUNT I

                        (Declaration of Non-Infringement of the ’868 Patent)

         7.        Mohawk reincorporates and realleges the allegations of Paragraphs 1 through 6 of

the Counterclaims as if fully stated herein.

         8.        By virtue of Plaintiff’s filing of the Complaint herein, an actual controversy exists

between Mohawk and Plaintiff with respect to the alleged infringement of the ’868 Patent.




                                                     7
RLF1 21689741v.1
          9.       Mohawk is entitled to a judicial declaration that it has not and does not infringe

directly or indirectly, by inducement or contribution, any valid, enforceable claim of the ’868

Patent.

                                                COUNT II

                             (Declaration of Invalidity of the ’868 Patent)

          10.      Mohawk reincorporates and realleges the allegations of Paragraphs 1 through 9 of

the Counterclaims as if fully stated herein.

          11.      By virtue of Plaintiff’s filing of the Complaint herein, an actual controversy exists

between Mohawk and Plaintiff with respect to the validity of the ’868 Patent.

          12.      Each of the claims of the ’868 Patent are invalid for failure to comply with one or

more of the statutory provision of 35 U.S.C. § 101, et seq., including without limitation §§ 101,

102, 103, and/or 112. By way of example, upon information and belief, U.S. Patent No. 8,365,499

renders the claims of the ’868 Patent obvious under § 103, for at least the reasons explained in the

Petition for Inter Partes Review, No. IPR2019-00517, styled Valinge Innovation AB v. Innovations

4 Flooring Holding N.V. As another example, upon information and belief, U.S. Publication No.

2010/0031594, U.S. Publication No. 2012/0266555, U.S. Publication No. 2011/0056167, and

German Patent Application DE 199 33 343 render the claims of the ’868 Patent anticipated and/or

obvious under §§ 102 and 103, for at least the reasons explained in the Petition for Inter Partes

Review, No. IPR2019-000766, styled Flooring Industries Limited SARL v. Innovations 4 Flooring

Holding N.V.

          13.      Mohawk is entitled to a judicial declaration and order that the ’868 Patent is invalid.

                                            JURY DEMAND

          Mohawk demands a trial by jury on all issues so triable.



                                                     8
RLF1 21689741v.1
                                        PRAYER FOR RELIEF

         WHEREFORE, having fully answered and defended, Mohawk prays that:

         A.        Plaintiff takes nothing by its Complaint;

         B.        Plaintiff’s Complaint be dismissed in its entirety with prejudice, and judgment be

                   entered for Defendant against Plaintiff on each and every count of the Complaint;

         C.        The Court enter a declaratory judgment that the ’868 Patent is invalid, that Mohawk

                   does not directly infringe, contributorily infringe, or induce infringement of the

                   ’868 Patent, and that Mohawk does not infringe under the doctrine of equivalents;

         D.        The Court finds this to be an exceptional case pursuant to 35 U.S.C. § 285 and

                   awards Defendant its reasonable attorneys’ fees;

         E.        All costs be taxed against Plaintiff; and

         F.        Mohawk be granted such other different and additional relief as this Court deems

                   just and proper.


                                                         /s/ Kelly E. Farnan
                                                         Kelly E. Farnan (#4395)
                                                         Richards, Layton & Finger P.A.
 OF COUNSEL:                                             One Rodney Square
 John D. Haynes                                          920 North King Street
 Siraj M. Abhyankar                                      Wilmington, DE 19801
 Alston & Bird LLP                                       (302)-651-7705
 1201 West Peachtree Street                              farnan@rlf.com
 Atlanta, GA 30309
 (404)-881-7000                                          Attorneys for Defendant Mohawk Industries,
 john.haynes@alston.com                                  Inc.
 shri.abhyankar@alston.com

 Dated: July 24, 2019




                                                     9
RLF1 21689741v.1
